     Case 2:20-cv-05382-PSG-AGR Document 15 Filed 01/25/21 Page 1 of 2 Page ID #:62



1
      Todd M. Friedman (216752)
2     Adrian R. Bacon (280332)
      Law Offices of Todd M. Friedman, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7     abacon@toddflaw.com
      Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
      GUY KOCHLANI,                                       )
                                                          )         Case No.
12    Plaintiff,
                                                          )         2:20-cv-05382-PSG-AGR
13    vs.                                                 )
                                                                NOTICE OF SETTLEMENT
14    SRA ASSOCIATES, LLC, DOES 1-10,                     )
                                                          )
15    INCLUSIVE;                                          )
16    Defendant.                                          )
                                                          )
17
                                                          )
18                                                        )
19
             NOW COME THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled. Plaintiff
21
      requests that this Honorable Court vacate all pending hearing dates and allow
22
      sixty (60) days with which to file dispositive documentation. This Court shall
23
      retain jurisdiction over this matter until fully resolved.
24
      Dated: January 25, 2021           Law Offices of Todd M. Friedman, P.C.
25

26
                                                              By: s/ Todd M. Friedman
27                                                             Todd M. Friedman, Esq.
28




                                         Notice of Settlement - 1
     Case 2:20-cv-05382-PSG-AGR Document 15 Filed 01/25/21 Page 2 of 2 Page ID #:63



1
                                CERTIFICATE OF SERVICE
2

3     Filed electronically on January 25, 2021, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on January 25, 2021 to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
                                By: s/ Todd M. Friedman
10                               Todd M. Friedman, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
